Title: To James Madison from Horatio Gates Spafford, 25 November 1822
From: Spafford, Horatio Gates
To: Madison, James


                
                    Esteemed Friend, James Madison:
                    Troy N.Y., 11 Mo. 25, 1822.
                
                Providence sometimes blesses us with necessary chastisements. The untoward events that drove me from my Cabin in the wilds of Western Pennsylvania, restored me again to society, led to the performance of a necessary literary task, a second edition of my Gazetteer, & to the completion of another task, on which, during 20 odd years, I had expended, hitherto to no profit, a great deal of time, thought & money.
                I have now fully realized the truth of a theory, of great importance in the arts & to the country, long since conceived; & what has so very long been theory, struggling in the birth, is now mere mechanical demonstrations, & may be taught by practise in a few minutes! How, now, shall I avail myself of the benefit of the discovery? I ask thy advice.
                The theory was, that all Iron, perfectly pure, is uniformly good; that pure Iron, duly & equally carbonized, makes good Steel; & it embraces modes of operation conformable to this theory, designed to make perfectly pure Iron, & Cast Steel, a pure carbonate of Iron. The system is all new, & perfectly succeeds, equal to the high expectations I had formed of it. The Steel is of the quality called Cast Steel, has been thoroughly & severely tried, by the best artists & mechanics, & is pronounced decidedly superior to any ever imported. I make it from the ores of Iron, Pigs, Bar Iron, &c. & with such facility that it affords profit enough for a good business. A company is formed for manufacturing Steel, men of business, with a half million of dollars’ capital, bound to make so much as to supply the demand in the United States, giving to me one third of the clear profits. Such is the confidence of capitalists, that were it possible to carry on the manufacture & keep the process a secret, I could sell the invention for almost any sum that could be named. It is my intention to apply to Congress for a special law, permitting the specifications to remain sealed papers in the department of State, for 14 years. Were this done, I could sell the Steel Patent for an annuity of 5000 dollars, for that term of time.
                The system embraces the making of Iron, as well as Steel, & is secured to me by 2 Patents. I have stated to the Patent Officer my intention to apply for such a law, & have requested him, if permitted by the laws, to keep the specifications private until the meeting of Congress. Of all men living, I hate lawyers & lawsuits the worst. My desires as to money are moderate. I wish the government would buy the discovery; say pay me one third of what good judges should say it would be worth, perfectly securred, for 14 years, & make it a public benefit. I should then only want to stipulate that the Iron & Steel, made conformably to my theory, should be stamped with my name, Spafford Iron, & Spafford Cast-Steel, let the world call it

vanity, or what it please, & give myself no farther any concern about it. It has cost me enough of care. The thing is now perfected; I want to dismiss it from my mind.
                Now, one of the two things I have named is very desirable. Pray give me thy opinion whether Congress would grant me such a law; & also, whether, in thy opinion, the goverment, being fully satisfied of the truth of what I state, it would purchase the discovery on some equitable terms?
                I can make the very best of Cast-Steel, from our native ores, at about the expense of making refined Bar Iron, by the old process; & can make pure Bar Iron, Castings, &c. for half what they are made, in any country, by the old method. In a few weeks I will send thee, should I have opportunity, some cast-steel plough-shares, for trial, cast, as the cast-iron ones are.
                Bar Iron is now worth, per cargo, 80 dolls. a ton; Cast Steel, 500. The Contractors on three half miles of the Erie Canal, have used 3 tons of cast-steel this year, at 28 cents a pound. The best English cast-steel is a carburet, not perfectly pure; mine is all of one quality, a pure carbonate of Iron; iron saturated with carbon. As a discovery, none of modern times exceeds it in importance; and it is all American, all new; no patch-work system; nothing borrowed from the old, the work of 20 centuries. If the goverment would act wisely, we could soon stop the importation of Iron & Steel, save our Millions of dollars at home, & tell Europe, as Europe tells us, we consider self-preservation the first law of nature: We are as independent as you are. I should be obliged by thy advice, & am, with great consideration & regard, thy friend,
                
                    Horatio Gates Spafford
                
            